ACCEPTED
                                                                        14-15-00093-CV
                                                        FOURTEENTH COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                                                                 11/20/2015 10:09:15 AM
                                                                  CHRISTOPHER PRINE
                                                                                 CLERK

                  NO. 14-15-00093-CV

                                                        FILED IN
                                                14th COURT OF APPEALS
             IN THE COURT OF APPEALS                 HOUSTON, TEXAS
      FOR THE FOURTEENTH DISTRICT OF            11/20/2015 10:09:15 AM
                                             TEXAS
                                                 CHRISTOPHER A. PRINE
                 HOUSTON, TEXAS                          Clerk



                STATE FARM LLOYDS,
                           Appellant

                            v.

                  GINGER HANSON,
                           Appellee


          On Appeal from Cause No. 2012-68087
            In the 281st Judicial District Court
                   Harris County, Texas


        APPELLANT STATE FARM LLOYDS’
UNOPPOSED MOTION FOR A 17-DAY EXTENSION OF TIME
             TO FILE REPLY BRIEF



                      Kevin G. Cain
                 State Bar No. 24012371
                   cain@mdjwlaw.com
                  Levon G. Hovnatanian
                 State Bar No. 10059825
               hovnatanian@mdjwlaw.com
      MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.
                  808 Travis, Suite 1800
                  Houston, Texas 77002
                Telephone: (713) 632-1700
                Facsimile: (713) 222-0101
TO THE HONORABLE COURT OF APPEALS:

       Comes now the appellant, State Farm Lloyds (“State Farm”), and

respectfully moves for a 17-day extension of time to file its reply brief. State Farm

has requested and received one previous extension of time (of 30 days) to file its

reply brief.

       The current deadline for State Farm to file its reply brief is Friday,

November 20, 2015. See TEX. R. APP. P. 38.6(c). This motion is filed on Friday,

November 20, 2015, and is therefore timely filed. See TEX. R. APP. P. 38.6(d) (“A

motion to extend the time to file a brief may be filed before or after the date the

brief is due.”).

       The facts reasonably relied upon to explain the need for an extension of time

are as follows.

       Levon G. Hovnatanian, one of State Farm’s appellate counsel, has been

extremely busy with other pressing matters:

       1.      Mr. Hovnatanian assisted in preparing the brief of appellee Mid-

Century Insurance Co., filed on November 2, 2015 (after two extensions), in Cause

No. 07-26-00037-CV; WC 1217-1221 Haven Lane, LP, Appellant v. Mid-Century

Insurance Co., Appellee; in the Seventh Court of Appeals.

       2.      Mr. Hovnatanian prepared for, and presented oral argument on

November 4, 2015, on behalf of the real party in interest, United Services

                                         2
Automobile Association, in Cause No. 14-1006; In re Stacey Bent and Mark Bent;

in the Supreme Court of Texas.

      3.    Mr. Hovnatanian is preparing the brief of one of the appellees, MPF

Investments, LLC D/B/A “A-1 Rent All,” due on November 16, 2015 (with an

extension pending), in Cause No. 12-15-00121-CV; Garry L. Rollins and Carla D.

Rolllins, Appellants v. Texas College and MPF Investments, LLC D/B/A “A-1 Rent

All,” Appellees; in the Twelfth Court of Appeals.

      4.    Mr. Hovnatanian is assisting in preparing a petition for review, due on

November 16, 2015 (after one extension, and the second extension is pending), in

Cause No. 15-0805; St. Paul Fire & Marine Insurance Company and St. Paul

Surplus Lines Insurance Company, Petitioners v. Petroplex, Energy, Inc.,

Respondent; in the Supreme Court of Texas.

      5.    Mr. Hovnatanian is assisting in preparing the brief of the appellee, due

on December 3, 2015 (after two extensions), in Cause No. 05-15-00678-CV;

Brenda Peterson, Individually and as Next Friend of B.Q.P., a Minor and as

Administrator of the Estate of James Q. Peterson, Deceased, and Gary Peterson,

Appellants v. Farmers Texas County Mutual Insurance Company, Appellee; in the

Fifth Court of Appeals.




                                        3
       Kevin Cain, State Farm’s appellate counsel who has performed much work

on this case, also has been extremely busy with other pressing matters:

       1.    Mr. Cain is preparing to present oral argument on December 3, 2015,

on behalf of appellee Integrity Insurance Solutions, in No. 14-15-00042-CV;

Benson Scott Wyly, Appellant v. Essex Insurance Company, U.S. Risk, Inc., and

Integrity Insurance Solutions, Appellees; in the Fourteenth Court of Appeals.

       2.    Mr. Cain prepared for, and, on November 10, 2015, attended the

telephonic hearing on the motion to enforce settlement, on behalf of Farmers

Insurance Company, in MDL Cause No. 2015CV2002272D5; In Re Farmers Ins.

Co. Wind/Hail Storm Litigation; Cause No. C-0455-13-E; Tucan Enterprises LLC

d/b/a Collision Specialists v. Truck Ins. Exch.; in the 275th Judicial District Court

of Hidalgo County, Texas.

       3.    Mr. Cain prepared for, and, on November 11, 2015, filed the response

to the post-hearing questions in MDL Cause No. 2015CV2002272D5; In Re

Farmers Ins. Co. Wind/Hail Storm Litigation; Cause No. C-0455-13-E; Tucan

Enterprises LLC d/b/a Collision Specialists v. Truck Ins. Exch.; in the 275th

Judicial District Court of Hidalgo County, Texas.

       4.    Mr. Cain prepared, and filed on November 13, 2015, Farmers’

Verified Motion for Temporary Sealing Order, Motion to Seal, and Motion for

Protection, in matters relating to In re Farmers Insurance Company Wind/Hail

                                          4
Storm Litigation, MDL No. 2015-37067, Harris County; MDL No. 048-000001-

15, Tarrant County; and MDL No. 2015-CV2002272D5, Webb County.

      5.    Mr. Cain prepared for, and, on November 17, 2015, filed the post-oral

argument letter-brief and response in No. 14-31321; Cameron International Corp.

v. Liberty Insurance Underwriters Inc.; in the Fifth Circuit Court of Appeals

      Based on the above, appellant State Farm Lloyds respectfully requests a 17-

day extension of time to file its reply brief, that is, to and including Monday,

December 7, 2015.

                                Respectfully submitted,

                                MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.


                                By: /s/ Kevin G. Cain
                                   Kevin G. Cain
                                   State Bar No. 24012371
                                   cain@mdjwlaw.com
                                   Levon G. Hovnatanian
                                   State Bar No. 10059825
                                   hovnatanian@mdjwlaw.com
                                808 Travis, 20th Floor
                                Houston, Texas 77002
                                (713) 632-1700 – Telephone
                                (713) 222-0101 – Facsimile

                                ATTORNEYS FOR APPELLANT
                                STATE FARM LLOYDS




                                         5
                     CERTIFICATE OF CONFERENCE

      This is to certify that on November 19, 2015, the undersigned communicated
with Ms. Melissa Wray, counsel for appellee Ginger Hanson, and Ms. Wray
advised that she does not oppose this motion.

                                      /s/ Levon G. Hovnatanian
                                      Levon G. Hovnatanian

                     CERTIFICATE OF COMPLIANCE

       This is to certify that this computer-generated appellant’s unopposed motion
for a 17-day extension of time to file reply brief contains 706 words.

                                      /s/ Levon G. Hovnatanian
                                      Levon G. Hovnatanian
                                      Dated: November 20, 2015

                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing unopposed
motion for a 17-day extension of time to file reply brief of appellant has been
forwarded to the individual(s) listed below, by the method indicated, on this 20th
day of November, 2015:

      Mr. Richard D. Daly
      rdaly@dalyblack.com
      Mr. John Black
      jblack@dalyblack.com
      Ms. Melissa Waden Wray
      mwray@dalyblack.com
      RICHARD DALY LAW FIRM
      2211 Norfolk Street, Ste. 800
      Houston, Texas 77098
      (via e-filing and e-mail)
      (Attorneys for appellee Ginger Hanson)

                                      /s/ Levon G. Hovnatanian
                                      Levon G. Hovnatanian

                                        6